The opinion of the court was delivered by
Hoyt, J.
— Appellant brought his action against the respondent for personal injuries. The jury returned a verdict in his favor for the sum of five thousand dollars. Motion for a new trial was made by the defendant, and granted by the court, on the ground that the damages were excessive. From the order granting such motion plaintiff has prosecuted this appeal.
Under the provisions of our statute it is made the duty of the trial court, when a proper motion has been interposed, to determine the question as to whether or not the damages awarded by the jury are excessive. In performing this duty the court must determine as to the effect of the evidence introduced in the course of the trial. From such evidence it must, as a question of judicial discretion, determine whether or not the damages as assessed by the jury are so excessive as to make it to appear that they were awarded under the influence of passion or prejudice.
It is a universal rule that when a matter is left to the discretion of a court, its exercise of such discretion will not be interfered with by an appellate court unless it is made affirmatively to appear from the record brought up on appeal that such discretion has been improperly exercised. We see no reason for holding that in exercising the particular discretion vested in a trial court in determining as to whether or not there should be a new trial its decision should be given less force than in other matters, for while *454it is true that the verdict of a jury is presumably warranted by the evidence until the contrary is made to appear, the statute has made it the duty of the lower court to review their action, and when it has done so, and in the exercise of the discretion vested in it, determined that it was not warranted, the presumption as to its correctness is taken away, and the decision of the court must stand unless the appellate court is satisfied from all the circumstances surrounding the case that in so deciding the court made a mistake.
We have carefully examined all the evidence upon which the verdict of the jury was founded, and from a consideration thereof are not satisfied that the action of the trial court was not what it should have been. Such court was in a better situation to determine the question as to the effect to be given to the evidence than is this court. We should not interfere unless the mistake of the trial court is made clearly to appear. This should be the rule in regard to all orders made by a trial court, but especially so as to one granting a new trial. Such an order does not conclude the rights of the party against whom the ruling is made. It simply casts upon him the burden of again submitting his case to a jury, whereas if the appellate court should reverse the order its decision would conclusively determine the rights of the parties.
An appellate court should be slow to do this when, in order to so conclude the rights of the parties, it has to overrule the decision of a trial court as to a question which it was in the better situation to decide. The evidence to support the verdict in question was of such a nature that it furnished grounds for the exercise of discretion on the part of the trial court, and there is nothing to satisfy us that such discretion was not properly exercised.
The order must be affirmed.
Stiles, Scott and Anders, JJ., concur.